DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a New Application entered 10/01/2020.

Status of Claims
3.	Claims 1-20 are pending in this application.

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) performed by a broadcast integration platform having at least a processor and a memory therein to synchronize interactive content with a broadcast transmission, comprises receiving a request from a user device for presentation of a broadcast transmission, wherein the user device is to receive the broadcast transmission via a local tuner; transmitting a source location for the broadcast transmission from the broadcast integration platform to the user device; transmitting to the user device in response to the received request: (i) a plurality of media content objects to be stored locally at the user device, (ii) a broadcast offset defining a time difference between a start time of the broadcast transmission and a current position for the broadcast transmission according to the source location, and (iii) time-point triggers for the media content objects specifying when during the presentation of the broadcast transmission each of the plurality of media content objects is to be presented at the user device concurrent with display of the broadcast transmission at the user device; instructing the user device to compute a local offset for the broadcast transmission by determining a latency delay between the current position for the broadcast transmission according to the broadcast offset and the local current position for the broadcast transmission according to the display of the broadcast transmission at the user device; synchronizing presentation of the media content objects with the display of the broadcast transmission at the user device by instructing the local tuner to temporally align the presentation of the media content objects with the display of the broadcast transmission based on the time-point triggers for the media content objects using the local offset; and instructing the user device to overlay the presentation of the media content objects over the display of the broadcast transmission at the user device at a time defined by each of the time-point triggers…” in Independent Claim 1 to be obvious. 
	
Claim 17 directed to a non-transitory computer readable storage media including instructions to implement the corresponding method as recited in claim 1 is also allowed. 
Claim 19 directed to a system to implement the corresponding method as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426